Citation Nr: 0012801	
Decision Date: 05/15/00    Archive Date: 05/22/00

DOCKET NO.  99-03 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility to Department of Veterans 
Affairs (VA) non-service connected disability pension 
benefits.


REPRESENTATION

Appellant represented by:	[redacted]

WITNESS AT HEARING ON APPEAL

Appellant





INTRODUCTION

The appellant had recognized guerilla service from September 
1942 to June 1945, and service in the regular Philippine Army 
from June 1945 to January 1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 decision letter of the VA 
Regional Office (RO) in Manila, Philippines, which determined 
that the appellant did not meet the basic eligibility 
requirements for non-service connected disability pension 
benefits.

Following a review of the appellant's formal application for 
VA benefits, which was received by the RO in June 1998, it is 
not clear whether the appellant is also seeking disability 
compensation benefits under chapter 11 of the United States 
Codes.  Therefore, this matter is referred to the RO for 
clarification.

The representative is the daughter of the appellant.  The 
appellant has properly executed written documentation which 
designates his daughter as the representative in this matter.  
38 U.S.C.A. § 5903 (West 1991); 38 C.F.R. § 20.605(c) (1999).


FINDINGS OF FACT

1.  The appellant had recognized guerilla service from 
September 1942 to June 1945 and service in the regular 
Philippine Army from June 1945 to January 1946.

2.  The appellant does not have qualifying "active service" 
for purposes of VA pension benefits.






CONCLUSION OF LAW

Basic eligibility for VA non-service connected disability 
pension benefits is precluded by law.  38 U.S.C.A. §§ 107, 
1521 (West 1991); 38 C.F.R. §§ 3.6, 3.8, 3.203 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that he is entitled to an "old age 
pension" as a result of his military service.

The law authorizes the payment of non-service connected 
disability pension to a veteran of a war who has the 
requisite service and who is permanently and totally 
disabled.  38 U.S.C.A. §§ 1502, 1521 (West 1991).  In order 
to establish basic eligibility for non-service connected VA 
disability pension benefits, it is required, in part, that 
the claimant have active military, naval, or air service.  
See 38 U.S.C.A. §§ 101(2), 1521.

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
including organized guerilla forces under commanders 
appointed, designated, or subsequently recognized by the 
Commander in Chief, Southwest pacific Area, or other 
competent authority in the Army of the United States, shall 
not be deemed to have been active military, naval, or air 
service for the purposes of any law of the United States 
conferring rights, privileges, or benefits upon any person by 
reason of the service of such person or the service of any 
other person in the Armed Forces, except benefits under 
contracts of National Service Life Insurance entered into 
before February 18, 1946; chapter 10 of title 37; and 
chapters 11, 13 (except section 412(a)), and 23 of this 
title.  See 38 U.S.C.A. § 107(a) (West 1991).  In effect, 
those persons with such service are not entitled to non-
service connected VA disability pension benefits.  Id; 
Cacalda v. Brown, 9 Vet. App. 261, 264 (1996).

As a threshold matter, an individual claiming entitlement to 
VA benefits must first qualify as a claimant by submitting 
evidence of service and character of discharge. See Aguilar 
v. Derwinski, 2 Vet. App. 21 (1991); Grottveit v. Brown, 5 
Vet. App. 91 (1993).  For purposes of establishing 
entitlement to VA benefits, the VA may accept evidence of 
service submitted by a claimant, such as a DD Form 214, 
Certificate of Release or Discharge from Active Duty, or an 
original Certificate of Discharge, without verification from 
the appropriate service department under the following 
conditions: 1.) the evidence is a document issued by the 
service department; 2.) the document contains needed 
information as to length, time, and character of service; and 
3.) in the opinion of VA, the document is genuine, and the 
information contained therein is accurate.  38 C.F.R. § 
3.203(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "VA is prohibited from finding, on any 
basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992); see also Venturella v. Gober, 10 Vet. App. 340, 341-
42 (1997) (embracing the holding in Duro).  Further, 
"service department findings are binding on VA for purposes 
of establishing service in the U.S. Armed forces."  Duro and 
Venturella, both supra; see also Dacoron v. Brown, 4 Vet. 
App. 115, 120 (1993).

Here, the appellant had recognized guerilla service from 
September 1942 to June 1945, and service in the regular 
Philippine Army from June 1945 to January 1946, as verified 
by the United States Army service department.  The appellant 
has no other verified qualifying service, as evidenced by the 
service department records.  Thus, the appellant's service 
falls into the service period that has been deemed not be 
active military service, and therefore, neither the guerilla 
nor regular Philippine Army service entitles to the appellant 
to non-service connection pension.  See 38 U.S.C.A. § 107(a); 
Cacalda v. Brown, 9 Vet. App. at 265-65.

While the Board acknowledges the appellant's argument that 
his military service should entitle him to VA pension 
benefits, the law is dispositive of this issue.  The Board is 
bound by the service department's findings as to his service, 
which do not establish that the appellant served on active 
duty in the United States Armed Forces.  See Duro, supra.  As 
such, the appellant does not have the requisite service for 
basic eligibility for non-service connection pension benefits 
as required by law.  Consequently, the Board determines that 
there is no legal basis on which the appellant's claim can be 
based.  As the law and not the evidence is dispositive, the 
appeal is denied due to the absence of legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426,430 (1994); see also 
Venturella v. Gober, 10 Vet. App. at 342.  The Board is bound 
by 38 U.S.C.A. § 107(a), and so is without recourse but to 
deny the appellant's pension claim.  38 U.S.C.A. §§ 501(a), 
7104(c) (West 1991); 38 C.F.R. § 19.5 (1999).


ORDER

Basic eligibility for VA non-service connected pension 
benefits is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

 

